Appellants, H.G. Robinson and J.S. Wright, were tried and convicted on an information charging that they "did unlawfully and willfully manufacture, ferment and possess a compound, mixture, mash, wort and wash fit for distillation and the manufacture of intoxicating and alcoholic liquor, to wit, whisky," and in accordance with the verdict of the jury they were each sentenced to pay a fine of $50 and to confinement in the county jail for 30 days. They have appealed from the judgment.
The evidence on the part of the state shows that in executing a search warrant officers went to the place, about 10 miles southeast of Lexington, occupied by the defendants, and thereon found three or four barrels of mash, a still, and some jars, jugs, and buckets. Their testimony shows that there were tracks leading from the house occupied by the defendants on the place, and also from the barn, to where the mash and still was found, which was between a quarter and a half mile from the house.
As witnesses in their own behalf each defendant denied ownership or knowledge of the mash and still and utensils found. Three witnesses testified that the reputation of the defendants as to being law-abiding citizens in that community was good.
The errors assigned question the sufficiency of the information and the sufficiency of the evidence to support the verdict. There was a demurrer to the information on the ground of duplicity, which we think was properly overruled.
It was the peculiar province of the jury to pass upon the credibility of the witnesses, and under the settled rules of this court we cannot disturb the verdict of the jury, where there is any substantial evidence to support it. *Page 241 
There were no exceptions to the giving or the refusal to give any instruction. Upon an examination of the entire record, it appears that the defendants were fairly tried.
The judgment appealed from is therefore affirmed.
EDWARDS and DAVENPORT, JJ., concur.